PER CURIAM.
Having considered the questions involved in this case, and having certified to the supreme court the following questions of law arising on the facts stated in the record: First, whether the negligence of the conductor was the negligence of a fellow servant of the deceased brakeman; second, whether the negligence of the conductor was the negligence of its vice or substituted principal or representative, for which the corporation is responsible, — and the supreme court having answered the first question in the affirmative and the second question in the negative (20 Sup. Ct. 85, Adv. S. U. S. 85, 44 L. Ed. -), it follows that the judgment of the circuit court must be reversed, the verdict set aside, and the case remanded to that court for further proceedings. The judgment of the circuit court is reversed, the verdict set aside, and the case remanded to that court for further proceedings.